Exhibit 10.3

 

AMENDMENT NO. 1

TO

AMENDED AND RESTATED SCHEDULE TO LOAN AND SECURITY AGREEMENT

 

 

This Amendment No. 1 to Amended and Restated Schedule to Loan and Security
Agreement is made this 31th day of July, 2012, by and between CRESTMARK
COMMERCIAL CAPITAL LENDING LLC, a Michigan limited liability company, whose
address is 726 Highlandia Drive, Baton Rouge, Louisiana 70810 (“Crestmark”) and
DATARAM CORPORATION, a New Jersey corporation, whose chief executive office is
located at 777 Alexander Road, Suite 100, Princeton, New Jersey 08540
(“Borrower”). This Amendment No. 1 amends that certain Loan and Security
Agreement executed July 27, 2010 (as amended, the “Loan Agreement”) and that
certain Amended and Restated Schedule to Loan and Security Agreement executed
May 17, 2012 (as amended, the “Schedule”).

BACKGROUND:

 

The parties have executed the Loan Agreement and Loan Documents, including but
not limited to the Schedule;

The Borrower is indebted and/or obligated to Crestmark without offset or
deduction pursuant to the Loan Agreement, the Schedule and the Loan Documents
all of which are in full force and effect; and

Borrower and Crestmark desire to modify and amend certain terms, conditions,
covenants and obligations contained in the Loan Agreement, the Schedule and the
Loan Documents, including, but not limited to, the Financial Covenants.

Accordingly, the parties agree as follows:

1.INCORPORATION BY REFERENCE:

All definitions and terms used in the Loan Agreement, the Schedule and the Loan
Documents are hereby incorporated in this Amendment No. 1.

2.AMENDMENT AND MODIFICATION TO SCHEDULE TO LOAN AGREEMENT:

Section 11 (E.) of the Schedule to the Loan Agreement is hereby deleted in its
entirety, and in lieu thereof, the following is inserted:

11.BORROWER'S PROMISES:



E.   FINANCIAL COVENANTS:  Borrower will maintain the following Financial
Covenants, which will be tested on a quarterly basis:

A minimum Tangible Net Worth of at least Two Million and no/100 Dollars
($2,000,000.00). “Tangible Net Worth” means, as of the date of determination,
total assets less total liabilities less the sum of (i) the aggregate amount of
non-trade Accounts Receivable, including Accounts Receivable from affiliated or
related Persons but excluding any value added tax receivable; (ii) prepaid
expenses; (iii) deposits; (iv) goodwill; and (v) any other asset which would be
treated as an intangible asset under GAAP, plus Subordinated Debt. “Subordinated
Debt” means any and all indebtedness presently or in the future incurred by
Borrower to any creditor of Borrower entering into a written subordination
agreement with Crestmark.

1

 

 

All of the financial covenants in this Agreement shall be determined in
accordance with GAAP, unless otherwise provided.

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board that are applicable to the circumstances as
of the date of determination and applied on a consistent basis.

3.NO WAIVER:

Borrower acknowledges that the execution of this Amendment No. 1 does not
constitute a waiver or cure of any Default, whether matured or otherwise, if
any, that previously existed or now exists under the Loan Agreement or any Loan
Document. By execution of this Agreement, Crestmark will not be deemed to have
waived any of its rights or remedies under the Loan Agreement or any Loan
Document.

 

4.SURVIVAL, REAFFIRMATION, AND NO DEFENSES:

Borrower agrees, in all capacities in which the signatory has executed the Loan
Agreement or any of the Loan Documents, as follows:

A.    That, except as herein expressly modified or amended, all terms,
conditions, covenants; representations and warranties contained in the Loan
Agreement and the Loan Documents are true and correct, continue to be satisfied
in all respects and are legal, valid and binding obligations. The undersigned
hereby ratify, agree to and confirm the Loan Agreement and the Loan Documents
and consent to and acknowledge the foregoing Amendment No. 1.

B.   That payment of the Indebtedness is the valid obligation of Borrower and,
as of the date hereof,  Borrower has absolutely no defenses, claims, rights of
set-off or counterclaims against Crestmark or the payment of the Indebtedness.
This Amendment No.1 shall not impair the rights, remedies and Collateral given
in the Loan Agreement and the Loan Documents.

C.   That the liability of the undersigned howsoever arising or provided for in
the Loan Agreement and the Loan Documents is hereby reaffirmed.

5.RELEASE:

In consideration of Crestmark executing this Amendment No. 1, Borrower does
hereby release and discharge Crestmark of and from any and all claims, harm,
causes of action, liabilities, injuries, expenses (including attorneys’ fees)
and damages of any and every kind, known or unknown, legal or equitable, which
Borrower has against Crestmark from the date of Borrower's first contact with
Crestmark up to the date of this Agreement. Borrower confirms to Crestmark that
they have reviewed the effect of this release with legal counsel of their
choice, or have been afforded the opportunity to do so, prior to the execution
of this Amendment No. 1 and each acknowledges and agrees that Crestmark is
relying upon this release in executing this Amendment No. 1.

6.CONFIRMATION OF LIEN UPON COLLATERAL:

The Borrower acknowledges and agrees that pursuant to the terms of the Loan
Agreement, the obligations of the Borrower and the Indebtedness are secured by a
first priority lien and security interest in the Collateral (as defined in the
Loan Agreement). The Collateral is and shall remain subject to and encumbered by
the lien, charge, and encumbrance of the Loan Agreement, and nothing contained
herein shall affect or be construed to affect the lien or encumbrance created by
the Loan Agreement or the priority thereof.

 

2

 



7.NO ORAL MODIFICATION:



This Amendment No. 1 may only be altered or modified by written· instrument duly
executed by Borrower and Crestmark.

The parties hereto have executed this Agreement the day and year first appearing
above.

 

“CRESTMARK”

 

Crestmark Commercial Capital Lending LLC,
a Michigan limited liability company

 

 

By: /s/ Christy Morgan       

      Christy Morgan, 1st Vice President - Legal 

 

 

“BORROWER”

 

Dataram Corporation,

a New Jersey corporation

 

 

By: /s/ John H. Freeman       

      John H. Freeman, President & CEO 

 

 

3



